Title: To James Madison from Edmund Pendleton, 20 October 1783
From: Pendleton, Edmund
To: Madison, James


Dr. Sir
Virga. Octr. 20th. 1783.
I am now, probably for the last time, to pay you my respects, as the time approaches fast (too fast) when you are to quit Congress, & return to yr. Countrey & friends—pray accept my warmest acknowledgements for the pleasure you have afforded me in continuing a long Correspondence, upon such disadvantageous terms, as my Sterile returns occasioned: however I did my best, & you accepted it; and if our communication was reviewed, It would at least be found inoffensive, confined to Genl. Subjects, & clear of Party or personal invectives. May the friendly intercourse thus begun between Us, be continued as long as we remain here, and if there be consciousness of former acquaintance amongst Spirits, may it be revived in future & continued to all Eternity.
It is too much to deprive you of that ease you no doubt want, after so long & intense application to Public business, and yr. friends of the pleasure of yr. Company, otherwise I could wish for the sake of the Public, that one of the Orange Representatives would place you in his room in the approaching Session of Assembly, wherein very important Subjects are to be agitated. If this be too much, you must be indulged ’til April, but no longer.
I have just heard that Congress have fixed their permanent Session in the woods of the Jersies—do they mean to revive the Druidial System of deliberating under the tall oaks? or to be unconfined in forming a new City to their own taste? I will once more repeat my Assurance of being with unalterable regard Dr. Sr. yr. mo. Affe. friend
Edmd Pendleton
